937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David HARRELL, Petitioner-Appellant,v.Edward W. MURRAY, Virginia Department of Corrections,Respondent-Appellee.
No. 90-6091.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1991.Decided July 12, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-54-N)
David Harrell, appellant pro se.
Virginia Bidwell Theisen, Office of the Attorney General of Virginia, Richmond, Va., for Appellee.
E.D.Va.
DISMISSED.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
David Harrell seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Harrell v. Murray, CA-90-54-N (E.D.Va. June 6, 1990).  We grant Harrell's motion to expedite to the extent that the appeal was considered as quickly as possible given the Court's current caseload.  We deny Harrell's motion to supplement the record and to obtain supplemental materials from the Virginia Supreme Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.